 



Cocrystal Pharma, Inc.

19805 N. Creek Parkway

Bothell, WA 98011

 

March 20, 2019

 

VIA EMAIL: [ccat@allianceg.com]

Alliance Global Partners /A.G.P

590 Madison Avenue, 36th Floor

New York, New York 10022

 

RE: Amendment and Submission of Equity Distribution Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Equity Distribution Agreement entered into with you and
certain other broker-dealers on July 19, 2018 (the “Agreement”). In connection
with the terminating of the Agreement with Barrington Research Associates, Inc.
(“Barrington”) and suspending the Agreement as to Alliance Global Partners
(“AGP”), Cocrystal Pharma, Inc. (the “Company”) and AGP each agree to amend the
Agreement in order to provide that the termination under Section 11(b) of the
Agreement as to Barrington shall not affect the validity of the Agreement and
that the suspension by the Company shall be on an interim basis until such later
date as the Company may give notice to AGP.

 

Please execute a copy of this letter agreement indicating that the Agreement
shall be amended.

 

  Sincerely yours,       COCRYSTAL PHARMA, INC.

 

  By: /s/ James Martin     James Martin     Chief Financial Officer



 



 

 

 

Alliance Global Partners//A.G.P



March 20, 2019

Page 2





 



We hereby agree to the foregoing:

 



Alliance Global Partners//A.G.P

 

By: /s/ Thomas J. Higgins     Thomas J. Higgins     Managing Director,
Investment Banking  

 

cc: Mr. Gary Wilcox (via email)     Michael D. Harris, Esq. (via email)  

 

 

 



 